DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigutow in US Patent 5924132in view of Barnard in US Patent 1089103.
Regarding Claim 1, Wigutow teaches a tent sheet in a rectangular shape having four vertices (at 41), two “short” sides (A), and two long sides (B), the tent sheet comprising: a straight-line diagonal tension reinforcement folding line part provided corresponding to each of the four vertices, the diagonal tension reinforcement folding line part being provided to extend from a midpoint of a short side (such as at 37) adjacent to a corresponding vertex of the vertices to a vertex side point (such as at C), wherein the vertex side point is nearer to a corresponding vertex than a midpoint of a long side adjacent to the corresponding vertex.
Wigutow is silent on the use of reinforcing members. Barnard teaches a tent sheet including a diagonal tensioning reinforcement folding line part (such as along 13, see Fig. 3) provided to extend from a midpoint of a side (such as side 20) to a vertex side point (such as at 23) and being reinforced with a reinforcement member (tape 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wigutow by adding a reinforcement member as taught by Barnard in order to, as Barnard teaches, “[strengthen] the folds of different tents” (lines 70-71).


    PNG
    media_image1.png
    619
    940
    media_image1.png
    Greyscale


Regarding Claim 2, Wigutow teaches that a distance from the midpoint of the short side adjacent to the vertex corresponding to the diagonal tension reinforcement folding line part to the vertex is longer than a distance from the vertex side point of the long side adjacent to the vertex to the vertex.
Regarding Claims 3 and 4, Wigutow, as modified, teaches that an additional diagonal tension reinforcement folding line part (between 37 and D) is provided corresponding to each of the four vertices, wherein a vertex side point (such as D) of the additional diagonal tension reinforcement folding line part is located at a 
Regarding Claims 5-8, Wigutow, as modified, teaches a straight-line central tension reinforcement folding line part (26), the straight-line central tension reinforcement folding line part being formed by connecting the midpoints of the two short sides.
Regarding Claims 9-15, Wigutow, as modified, teaches a straight-line transverse tension reinforcement folding line part, the transverse tension reinforcement folding line part being provided on a line connecting two of the vertex side points (such as between C on opposite sides).
Regarding Claims 16-20, Wigutow, as modified, teaches a peripheral part (35) which is symmetric with respect to the midpoint of the short side and is provided outward from the short side.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the examiner agreed that Wigutow does not teach the reinforcement member of currently amended Claim 1, this device is not relied upon to teach such a feature. As noted in the interview conducted 10/21/2020, this is a well-known feature in the art, such as that taught by Barnard. The applicant does not present any arguments against the combination of such devices.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636